Exhibit 10.6

 

 

 

DEERE & COMPANY

 

VOLUNTARY DEFERRED COMPENSATION PLAN

 

 

 

 

 

 

Adopted 28 August 1985

Amended 11 December 1986

Amended 26 May 1993 – Effective 1 July 1993

Amended 7 December 1994 – Effective 1 January 1995

Amended 4 December 1996 – Effective 1 January 1997

Amended 26 August 1998

Amended by Supplement 30 August 2006

Amended and Restated 13 2007 – Effective 1 January 2008

 

Amended 28 January 2014 – Effective 1 November 2013

 

 

 

 

 

 

(For special rules applicable to deferrals after 2004

see the supplement beginning on page 16)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

SECTION 1.    ESTABLISHMENT AND PURPOSE

 

 

 

 

1.1

Establishment

1

1.2

Purpose

1

 

 

 

SECTION 2.    DEFINITIONS

 

 

 

 

2.1

Definitions

2

2.2

Gender and Number

2

 

 

 

SECTION 3.    ELIGIBILITY FOR PARTICIPATION

 

 

 

 

3.1

Eligibility

3

 

 

 

SECTION 4.    ELECTION TO DEFER

 

 

 

 

4.1

Deferral Amount

4

4.2

Deferral Period and Payment Method

5

4.3

Irrevocable Elections

5

 

 

 

SECTION 5.    DEFERRED ACCOUNTS

 

 

 

 

5.1

Participant Accounts

6

5.2

Growth Additions

6

5.3

Effect on other Company Benefits

6

5.4

Charges Against Accounts

6

5.5

Contractual Obligation

6

5.6

Unsecured Interest

6

 

 

 

SECTION 6.    PAYMENT OF DEFERRED AMOUNTS

 

 

 

 

6.1

Payment of Deferred Amounts

7

6.2

Financial Hardship

7

 

 

 

SECTION 7.    BENEFICIARY

 

 

 

 

7.1

Beneficiary

8

 

 

 

SECTION 8.    RIGHTS OF EMPLOYEES, PARTICIPANTS

 

 

 

 

8.1

Employment

9

8.2

Nontransferability

9

 

 

 

SECTION 9.    ADMINISTRATION

 

 

i

 

 

Revised Dec 2007

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

 

 

9.1

Administration

10

 

 

 

SECTION 10.    AMENDMENT, MODIFICATION AND TERMINATION OF THE PLAN

 

 

 

10.1

Amendment, Modification and Termination of the Plan

11

 

 

 

SECTION 11.    MERGER OR CONSOLIDATION

 

 

 

11.1

Merger or Consolidation

12

 

 

 

SECTION 12.    REQUIREMENTS OF LAW

 

 

 

12.1

Requirements of Law

13

12.2

Governing Law

13

 

 

 

SECTION 13.    WITHHOLDING TAXES

 

 

 

 

13.1

Withholding Taxes

14

 

 

 

SECTION 14.    EFFECTIVE DATE OF THE PLAN

 

 

 

 

14.1

Effective Date

15

 

 

 

 

 

 

SUPPLEMENT APPLICABLE TO DEFERRALS AFTER 2004

16

 

ii

 

 

Revised Dec 2007

--------------------------------------------------------------------------------


 

DEERE & COMPANY

 

 

VOLUNTARY DEFERRED COMPENSATION PLAN

 

 

Section 1.                     Establishment and Purpose

 

 

1.1                          Establishment. Deere & Company, a Delaware
corporation, hereby establishes effective as of November 1, 1985, a deferred
compensation plan for executives as described herein, which shall be known as
the DEERE & COMPANY VOLUNTARY DEFERRED COMPENSATION PLAN (hereinafter called the
“Plan”).

 

1.2                          Purpose. The purpose of this Plan is to provide a
means whereby cash incentive awards, including performance bonus, cash bonus and
profit sharing awards, or any other compensation determined by the Committee to
be subject hereto, and base salary payable by the Company to key personnel may
be deferred for a specified period.

 

-1-

Revised Dec 2007

--------------------------------------------------------------------------------


 

Section 2.                     Definitions

 

 

2.1         Definitions. Whenever used hereinafter, the following terms shall
have the meaning set forth below:

 

(a)                    “Board” means the Board of Directors of the Company.

 

(b)                    “Committee” means the Board Committee on Compensation of
the Board.

 

(c)                     “Company” means DEERE & COMPANY, a Delaware corporation.

 

(d)       “Employee” means a regular salaried key employee (including officers
and directors who are also employees) of the Company or its Subsidiaries, or any
branch or division thereof.

 

(e)                    “Participant” means an Employee designated by the
Committee to participate in this Plan.

 

(f)        “Subsidiary” means any corporation, a majority of the total combined
voting power of all classes of stock of which is directly or indirectly owned by
the Company.

 

(g)                    “Fiscal Year” means the 12-month period beginning
November 1 and ending October 31.

 

2.2         Gender and Number. Except when otherwise indicated by the context,
any masculine terminology when used in the Plan shall also include the feminine
gender, and the definition of any term herein in the singular shall also include
the plural.

 

-2-

Revised Dec 2007

--------------------------------------------------------------------------------


 

Section 3.                     Eligibility for Participation

 

 

3.1                           Eligibility. Participation in the Plan shall be
limited to those Employees of the Company or any Subsidiary who are key to the
Company’s growth and success and who are designated as Participants by the
Committee. In the event an Employee no longer meets the requirements for
Participation in this Plan, he shall become an inactive Participant, retaining
all the rights described under this Plan, except the right to make any further
deferrals, until the time that he again becomes an active Participant.

 

-3-

Revised Dec 2007

--------------------------------------------------------------------------------


 

Section 4.                     Election to Defer

 

 

4.1                          Deferral Amount.

 

(a)                             Any Participant may elect to defer any part (in
5% increments up to 95%) of an award to be paid under the provisions of the John
Deere Performance Bonus Plan. Such election must be made in writing prior to the
beginning of the Fiscal Year upon which the award is based. Notwithstanding the
Participant’s election, enough of the award must be paid in cash to cover all
withholding taxes. If not, the Company shall be authorized to reduce the
Participant’s elected deferral in 5% increments until the withholding taxes are
covered.

 

(b)                             Any Participant may elect to defer any part (in
5% increments up to 95%) of base salary. Such election must be made in writing
prior to the beginning of the calendar quarter in which the deferrals are to
commence and shall remain in effect for all remaining calendar quarters of the
calendar year. The deferral percent may be increased in subsequent calendar
quarters, but may not be decreased. Notwithstanding the Participant’s election,
enough salary must be paid in cash to cover all withholding taxes and
Participant payroll elections, such as health care premiums, Deere PAC, United
Way, Optional Life Insurance, etc. If not, the Company shall be authorized to
reduce the Participant’s elected deferral in 5% increments until the withholding
taxes and the Participant’s payroll elections are covered, and the reduced
deferral percent shall remain in effect until the beginning of the next calendar
quarter, at which time it shall revert to the Participant’s stated deferral
percent subject to the same reduction potential.

 

Notwithstanding amounts elected by the Participant for deferral from the John
Deere Performance Bonus Plan award, the total deferred portion shall not be less
than $1,000 in any given calendar year. In the event the total deferred amount
is less than $1,000, it shall be paid pursuant to the normal payout schedule for
the John Deere Performance Bonus Plan.

 

Amounts of less than $1,000 per calendar quarter shall not be deferred from
salary.

 

(c)                              Any Participant may elect to defer any part (in
5% increments up to 95%) of a Bonus Award to be paid in cash under the
provisions of the John Deere Equity Incentive Plan and any other cash incentive
award that is authorized by the Committee to be deferred pursuant hereto. Such
election must be in writing prior to the beginning of the calendar year in which
such award would otherwise become payable. Notwithstanding the Participant’s
election, enough of the award must be paid in cash to cover all withholding
taxes. If not, the Company shall be authorized to reduce

 

-4-

Revised Dec 2007

--------------------------------------------------------------------------------


 

the Participant’s elected deferral in 5% increments until the withholding taxes
are covered.

 

4.2                          Deferral Period and Payment Method. If the
Participant defers any amount pursuant to Section 4.1, the Participant shall
also designate the period and payment method for the deferral in the election.
Payments of the deferral amounts, plus any growth additions thereon, shall be
made on the date or dates specified by the Participant in the election. However,
if death, total and permanent disability, or termination (other than retirement)
occurs before retirement, all remaining deferrals plus any growth additions,
shall be distributed as a single lump sum payment in January of the calendar
year following the date of such death, disability or termination.

 

In all other cases, the distribution must begin on a date specified by the
Participant in the election (whether the distribution is scheduled to begin
before or after the date of retirement) but no later than ten years following
the date of retirement. The Participant may elect to have distribution made in
up to ten annual installments from the date distribution is to begin, but such
distribution must be completed within ten years following retirement.

 

If the Participant wishes to designate a distribution after retirement, the
Participant may designate in the election that distribution shall begin at
retirement or begin at a specified point in time, or during a specified month,
following the date of retirement, (Example #1: Distribution to begin three
months after retirement. Example #2: Distribution to begin the January of the
year following retirement.)

 

4.3                          Irrevocable Elections. The elections in Sections
4.1 and 4.2 are irrevocable and may not be modified or terminated by the
Participant or his beneficiary.

 

-5-

Revised Dec 2007

--------------------------------------------------------------------------------


 

Section 5.                     Deferred Accounts

 

 

5.1                          Participant Accounts. The Company shall establish
and maintain a bookkeeping account for each Participant, to be credited as of
the date the cash incentive award or salary is actually deferred. While the John
Deere Performance Bonus Plan or John Deere Equity Incentive Plan deferral will
be credited to the Participant’s account when deferred as stated above, it will
not begin earning growth additions, under Section 5.2, until the first day of
the succeeding calendar quarter following the date of deferral.

 

5.2                          Growth Additions. Each Participant’s account shall
be credited on the first day of each calendar quarter with a growth addition
computed on the balance in the account as of the last day of the immediately
preceding quarter. The growth addition shall be equal to said account balance
multiplied by a growth increment. The method for determining the growth
increment shall be determined from time to time by the Committee. The method of
determining the growth increment, as stated on the election form, that is in
effect on the first date a growth addition is added to a Participant’s account
will remain in effect for that deferral until that entire deferral, and growth
additions attributable to it, have been distributed for a given deferral.

 

5.3                          Effect on other Company Benefits. Salary, cash
incentive awards or bonus deferred pursuant to Section 4.1 of this Plan shall
not decrease in any way benefits provided under any other Company sponsored
benefit plan. In the event deferrals under this Plan decrease benefits payable
under any qualified retirement plan or limit deferrals under any qualified
defined contribution plan, such decrease or limit shall be restored by immediate
participation in the John Deere Supplementary Pension Plan or the Defined
Contribution Restoration Plan.

 

5.4                          Charges Against Accounts. There shall be charged
against each Participant’s account any payments made to the Participant or to
his beneficiary in accordance with Section 6 hereof.

 

5.5                          Contractual Obligation. It is intended that the
Company is under a contractual obligation to make payments from a Participant’s
account when due. Account balances shall not be financed through a trust fund or
insurance contracts or otherwise unless owned by the Company. Payment of account
balances shall be made out of the general funds of the Company.

 

5.6                          Unsecured Interest. No Participant or beneficiary
shall have any interest whatsoever in any specific asset of the Company. To the
extent that any person acquires a right to receive payments under this Plan,
such right shall be no greater than the right of any unsecured general creditor
of the Company.

 

-6-

Revised Dec 2007

--------------------------------------------------------------------------------


 

Section 6.                     Payment of Deferred Amounts

 

 

6.1                          Payment of Deferred Amounts. Payment of a
Participant’s deferred salary, or cash incentive award plus accumulated growth
additions attributable thereto, shall be paid in a lump sum or in approximately
equal annual installments, in the manner elected by the Participant under
Sections 4.1 and 4.2 of this Plan.

 

6.2                          Financial Hardship. The Committee, at its sole
discretion, may alter the timing or manner of payment of deferred amounts in the
event that the Participant establishes, to the satisfaction of the Board, severe
financial hardship. In such event, the Committee may:

 

(a)                       provide that all or a portion of the amount previously
deferred by the Participant shall be paid immediately in a lump sum cash
payment,

 

(b)                       provide that all or a portion of the installments
payable over a period of time shall be paid immediately in a lump sum, or

 

(c)                        provide for such other installment payment schedules
as it deems appropriate under the circumstances,

 

as long as the amount distributed shall not be in excess of that amount which is
necessary for the Participant to meet the financial hardship.

 

Severe financial hardship will be deemed to have occurred in the event of the
Participant’s impending bankruptcy, a dependent’s long and serious illness,
other events of similar magnitude or the invalidation of a deferral election by
the Internal Revenue Service. The Committee’s decision in passing on the severe
financial hardship of the Participant and the manner in which, if at all, the
payment of deferred amounts shall be altered or modified shall be final,
conclusive and not subject to appeal.

 

-7-

Revised Dec 2007

--------------------------------------------------------------------------------


 

Section 7.                     Beneficiary

 

 

7.1                          Beneficiary. A Participant may designate a
beneficiary or beneficiaries who, upon his death, are to receive the
distributions that otherwise would have been paid to him. All designations shall
be in writing and shall be effective only if and when delivered to the Secretary
of the Company during the lifetime of the Participant. If a Participant
designates a beneficiary without providing in the designation that the
beneficiary must be living at the time of such distribution, the designation
shall vest in the beneficiary all of the distributions whether payable before or
after the beneficiary’s death, and any distributions remaining upon the
beneficiary’s death shall be made to the beneficiary’s estate.

 

A Participant may from time to time during his lifetime change his beneficiary
or beneficiaries by a written instrument delivered to the Secretary of the
Company. In the event a Participant shall not designate a beneficiary or
beneficiaries pursuant to this Section, or if for any reason such designation
shall be ineffective, in whole or in part, the distribution that otherwise would
have been paid to such Participant shall be paid to his estate and in such
event, the term “beneficiary” shall include his estate.

 

-8-

Revised Dec 2007

--------------------------------------------------------------------------------


 

Section 8.                     Rights of Employees, Participants

 

 

8.1         Employment. Nothing in this Plan shall interfere with or limit in
any way the right of the Company or any of its Subsidiaries to terminate any
Employee’s or Participant’s employment at any time, nor confer upon any Employee
or Participant any right to continue in the employ of the Company or any of its
Subsidiaries.

 

8.2         Nontransferability. No right or interest of any Participant in this
Plan shall be assignable or transferable, or subject to any lien, directly, by
operation of law, or otherwise, including execution, levy, garnishment,
attachment, pledge and bankruptcy. In the event of a Participant’s death,
payment of any amounts due under this Plan shall be made to the Participant’s
designated beneficiary, or in the absence of such designation, to the
Participant’s estate.

 

-9-

Revised Dec 2007

--------------------------------------------------------------------------------


 

Section 9.                     Administration

 

 

9.1                          Administration. The Committee shall be responsible
for the administration of the Plan. The Committee is authorized to interpret the
Plan, to prescribe, amend, and rescind rules and regulations relating to the
Plan, provide for conditions and assurances deemed necessary or advisable to
protect the interest of the Company, and to make all other determinations
necessary or advisable for the administration of the Plan, but only to the
extent not contrary to the express provisions of the Plan. The Committee shall
determine, within the limits of the express provisions of the Plan, the
Employees to whom, and the time or times at which, participation shall be
extended, and the amount which may be deferred. In making such determinations,
the Committee may take into account the nature of the services rendered by such
Employees or classes of Employees, their present and potential contributions to
the Company’s or its Subsidiaries’ success and such other factors as the
Committee in its discretion shall deem relevant. The determination of the
Committee, interpretation or other action made or taken pursuant to the
provisions of the Plan, shall be final and shall be binding and conclusive for
all purposes and upon all persons.

 

-10-

Revised Dec 2007

--------------------------------------------------------------------------------


 

Section 10.                          Amendment, Modification and Termination of
the Plan

 

 

10.1      Amendment, Modification and Termination of the Plan. The Committee, at
any time may terminate, and at any time and from time to time and in any
respect, may amend or modify the Plan, provided, however, that no such action of
the Committee, without approval of the Participant, may adversely affect in any
way any amounts already deferred pursuant to Section 4.1 of this Plan.

 

-11-

Revised Dec 2007

--------------------------------------------------------------------------------


 

Section 11. Merger Consolidation

 

 

11.1                 Merger or Consolidation. If the Company shall be involved
in a dissolution, liquidation, merger, or consolidation in which the Company and
its Subsidiaries are not the surviving corporation, the Committee may:

 

(a)                            terminate the Plan, and all amounts deferred,
plus interest additions shall become immediately payable in full, not
withstanding any other provisions to the contrary, or

 

(b)                            permit the Plan to continue, making any necessary
adjustments or modifications to reflect any impact of the dissolution,
liquidation, merger, or consolidation, as determined by the Committee.

 

Amounts calculated under either (a) or (b) above shall be paid in full as soon
as practicable following any termination of the Plan.

 

-12-

Revised Dec 2007

--------------------------------------------------------------------------------


 

Section 12. Requirements of Law

 

 

12.1      Requirements of Law. The payment of cash pursuant to this Plan shall
be subject to all applicable laws, rules, and regulations, and shall not be made
except upon approval of proper government agencies as may be required.

 

12.2      Governing Law. The Plan, and all agreements hereunder, shall be
construed in accordance with and governed by the laws of the State of Illinois.

 

-13-

Revised Dec 2007

--------------------------------------------------------------------------------


 

Section 13. Withholding Taxes

 

 

13.1                 Withholding Taxes. The Company shall have the right to
deduct from all payments under this Plan an amount necessary to satisfy any
Federal, state, or local withholding tax requirements.

 

-14-

Revised Dec 2007

--------------------------------------------------------------------------------


 

Section 14. Effective Date of the Plan

 

 

14.1       Effective Date. The Plan shall become effective as of November 1,
1985.

 

-15-

Revised Dec 2007

--------------------------------------------------------------------------------


 

SUPPLEMENT TO

DEERE & COMPANY

VOLUNTARY DEFERRED COMPENSATION PLAN

APPLICABLE TO AMOUNTS DEFERRED AFTER DECEMBER 31, 2004

 

The following provisions will apply only to amounts deferred under the Plan
after December 31, 2004 and not to amounts deferred under the Plan that were
both earned and vested before January 1, 2005. Amounts deferred under the Plan
prior to January 1, 2005 will be subject to the terms of the Plan without regard
to this supplement. Except to the extent amended hereby, the terms of the Plan
shall continue to apply to amounts deferred pursuant to the Plan.

 

1.                                   The following definitions are added to
Section 2 (Definitions).

 

2.1(b)       “Change in Control Event” means a change in ownership, a change in
effective control, or a change in the ownership of a substantial portion of the
assets of the Company within the meaning of the default rules under
Section 409A.

 

2.1(e)       “Disability” means a participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under a disability or an accident and health plan covering
employees of the Company.

 

2.1(i)            “Retirement” means a Separation from Service by a Participant
who is then eligible for a normal retirement benefit or an early retirement
benefit within the meaning of the terms of the John Deere Pension Plan for
Salaried Employees in effect as of 1 January 2007.

 

2.1(j)             “Section 409A” means Section 409A of the Internal Revenue
Code and the regulations and other guidance thereunder.

 

2.1(k)   “Section 409A Compliance” shall have the meaning ascribed to such term
in Section 8.3.

 

2.1(l)            “Separation from Service” means, with respect to a
Participant, a separation from service within the meaning of the default
rules of Section 409A; provided that for purposes of determining which entities
are treated as a single “service recipient” with the Company, the phrase “at
least 20 percent” shall be substituted for the phrase “at least 80 percent” each
place it appears in Sections 1563(a)(1), (2) and (3) of the Code and
Section 1.414(c)-2 of the

 

-16-

Revised Dec 2007

--------------------------------------------------------------------------------


 

Treasury Regulations, as permitted under Section 1.409A-1(h)(3) of the Treasury
Regulations

 

2.1(n)      “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from (i) an illness or accident of the Participant or his
spouse, dependent (within the meaning of Section 152 of the Code, but without
giving effect to Section 152(b)(1), (b)(2) and (d)(1)(B) (“Dependent”)),
(ii) the loss of the Participant’s property due to casualty (including the need
to rebuild a home following damage to a home not otherwise covered by insurance,
for example, not as a result of a natural disaster), (iii) the imminent
foreclosure of or eviction from the Participant’s primary residence, (iv) the
need to pay for medical expenses, including non-refundable deductibles, as well
as for the costs of prescription drug medication, (v) the need to pay for the
funeral expenses of a spouse, Dependent or beneficiary, or (vi) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. The purchase of a primary residence and
the payment of college tuition shall not constitute Unforeseeable Emergencies.

 

2.                                   Subsections 2.1(b) and (c) are renumbered
as 2.1(c) and (d), respectively.

 

3.                                   Subsection 2.1(d) is renumbered as 2.1(f).

 

4.                                   Subsection 2.1(e) is renumbered as 2.1(h).

 

5.                                   Subsection 2.1(f) is renumbered as 2.1(m).

 

6.                                   Section 4 (Election to Defer) is restated
in its entirety as follows:

 

4.1                          Deferral Amount

 

(a)                   Any Participant may elect to defer any part (in 5%
increments up to 95%) of an award to be paid under the provisions of the John
Deere Short-Term Incentive Bonus Plan. Such election must be made in writing
prior to the beginning of the Fiscal Year upon which the award is based.
Notwithstanding the Participant’s election, enough of the award must be paid in
cash to cover all withholding taxes. If not, the Company shall be authorized to
reduce the Participant’s elected deferral in such amount as is necessary to
satisfy all applicable withholding taxes.

 

(b)                   Any Participant may elect to defer any part (in 5%
increments up to 70%) of base salary. Such election must be made in writing
prior to the beginning of the calendar year in which the deferrals are to
commence and shall remain in effect for the remainder of the calendar year.
Notwithstanding the Participant’s election, enough salary must be paid in cash
to cover all withholding taxes. If not, the Company shall be authorized to
reduce the Participant’s elected

 

-17-

Revised Dec 2007

--------------------------------------------------------------------------------


 

deferral in such amount as is necessary to satisfy all applicable withholding
taxes, and the reduced deferral percent shall remain in effect until the
beginning of the next pay period, at which time it shall revert to the
Participant’s stated deferral percent subject to the same reduction potential.

 

(c)                    Any Participant may elect to defer any part (in 5%
increments up to 95%) of any other cash incentive award that is authorized by
the Committee to be deferred pursuant hereto. Such election must be in writing
(i) in the case of non-performance-based compensation or compensation for
services performed for less than 12 months, not later than the close of the
Participant’s taxable year preceding the taxable year in which services related
to the award are performed; or (ii) in the case of performance-based
compensation (as determined by the Committee pursuant to Section 409A) based on
services performed over a period of at least 12 months, prior to the close of
the Fiscal Year immediately preceding the calendar year of payment but in no
event later than 6 months before the end of the performance period.
Notwithstanding the Participant’s election, enough of the award must be paid in
cash to cover all withholding taxes. If not, the Company shall be authorized to
reduce the Participant’s elected deferral in such amount as is necessary to
satisfy all applicable withholding taxes.

 

4.2                         Deferral Period and Payment Method. If the
Participant defers any amount pursuant to Section 4.1, the Participant shall
also designate the period and payment method for the deferral in the election.
The Participant may elect to have distribution made in a lump sum or in up to
ten annual installments, provided that the payments must in either case be
completed within ten years following the year of Retirement. Payments of the
deferral amounts, plus any growth additions thereon, shall commence on the first
business day of the calendar quarter specified by the Participant in the
election; provided, however, that if the Participant elects for the distribution
to begin after Retirement, payment of the deferral amounts, plus any growth
additions thereon, shall commence on the first business day of the third or
later calendar quarter (as elected by the Participant) following the calendar
quarter of Retirement.

 

Notwithstanding the Participant’s deferral election, if death, Disability or
Separation from Service occurs before Retirement, all remaining deferrals plus
any growth additions, shall be distributed as a single lump sum payment in
January of the calendar year following the date of such death, Disability or
Separation from Service. Additionally, no distribution upon Separation from
Service (including upon Retirement or other termination but excluding upon
Disability or death) may be made before the first business day of the first
calendar quarter that begins at least six (6) months after such Participant’s
date of Separation from Service, or, if earlier, the date of the

 

-18-

Revised Dec 2007

--------------------------------------------------------------------------------


 

Participant’s death, and any distribution that would be made but for application
of this provision shall instead be aggregated with, and paid together with, the
first distribution scheduled to be made after the end of such six-month period
(or, if earlier, the date of the Participant’s death).

 

4.3                          Irrevocable Elections. The elections in Sections
4.1 and 4.2 shall become irrevocable on the day prior to the beginning of the
Fiscal Year or calendar year, as applicable, and may not be modified or
terminated thereafter by the Participant or his beneficiary.

 

7.                                   Subsection 5.1 (Deferred Accounts -
Participant Accounts) is amended by changing the phrase “John Deere Equity
Incentive Plan” to “John Deere Mid-Term Incentive Bonus Plan”.

 

8.                                   Subsection 6.2 (Payment of Deferred Amounts
- Unforeseeable Emergency) is restated in its entirety as follows:

 

6.2                          Unforeseeable Emergency. The Committee, at its sole
discretion, may alter the timing or manner of payment of deferred amounts in the
event that the Participant establishes, to the satisfaction of the Committee,
the occurrence of an Unforeseeable Emergency. In such event, the Committee may:

 

(a)                      provide that all or a portion of the amount previously
deferred by the Participant shall be paid immediately in a lump sum cash
payment, or

 

(b)                      provide that all or a portion of the installments
payable over a period of time shall be paid immediately in a lump sum,

 

as long as, as determined under regulations of the Secretary of the United
States Treasury, the amount distributed shall not be in excess of that amount
which is reasonably necessary to satisfy the Unforeseeable Emergency (which may
include amounts necessary to pay taxes reasonably anticipated as a result of
such distribution(s)), after taking into account the extent to which such
hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise, or by liquidation of the Participant’s assets to the
extent liquidation of such assets would not cause severe financial hardship, or
by cessation of deferrals under the Plan and any other plan that would be
aggregated with the Plan for purposes of Section 409A. If a Participant requests
and receives a distribution on account of Unforeseeable Emergency, the
Participant’s deferrals under the Plan shall cease and his elections under the
Plan shall be canceled. Any new deferral election following cancellation of a
prior deferral election due to Unforeseeable Emergency shall be subject to the
timing requirements of Sections 4.1 and 4.2 and Section 409A.

 

The Committee’s decision in passing on the occurrence of an Unforeseeable
Emergency for the Participant and the manner in which, if at all, the payment of
deferred amounts shall be altered or modified shall be final, conclusive

 

-19-

Revised Dec 2007

--------------------------------------------------------------------------------


 

and not subject to appeal.

 

9.                                   Subsection 8.3 (Rights of Employees,
Participants - No Acceleration of Distributions) is added as follows:

 

8.3                         No Acceleration of Distributions. Notwithstanding
anything to the contrary herein, this Plan does not permit the acceleration of
the time or schedule of any distribution under the Plan, except as would not
result in the imposition on any person of additional taxes, penalties or
interest under Section 409A.

 

10.                          Section 10.1 (Amendment, Modification and
Termination of the Plan) is amended by adding thereto:

 

“If the Plan is terminated, the Participant’s account shall be paid in
accordance with time and form of payment otherwise specified hereunder, provided
that the Board of Directors or the Committee, in its discretion and in full and
complete settlement of the Company’s obligations under this Plan, may cause the
Company to distribute the full amount of a Participant’s account to the
Participant in a single lump sum to the extent that such distribution may be
effected in a manner that will not result in the imposition on any person of
additional taxes, penalties or interest under Section 409A.”

 

In addition, there is added immediately following Section 10.1 a new
Section 10.2 (Section 409A Amendments) as follows:

 

“10.2    Section 409A Amendments. Notwithstanding any provision in this Plan to
the contrary the Board, the Committee or the Vice President of Human Resources
of the Company shall have the unilateral right to amend or modify the Plan to
the extent the Board, the Committee or the Vice President of Human Resources of
the Company deems such action to be necessary or advisable to avoid the
imposition on any person of adverse or unintended tax consequences under
Section 409A, including recognition of income in respect of any benefits under
this Plan before such benefits are paid or the imposition of additional taxes,
penalties or interest. Any determinations made by the Board, the Committee, or
the Vice President of Human Resources of the Company under this Section 10.2
shall be final, conclusive and binding on all persons.”

 

11.                         Section 11 (Merger or Consolidation) is restated in
its entirety as follows:

 

Section 11. Change in Control

 

11.1                Change in Control. If the Company shall experience a Change
in Control Event, the Committee may:

 

(a)                        terminate the Plan and all other plans of the same
type that would be aggregated with the Plan under Section 409A within the twelve
months following the Change in Control Event, and all amounts deferred, plus
interest additions shall be distributed in full as soon as

 

-20-

Revised Dec 2007

--------------------------------------------------------------------------------


 

practicable, but in no event later than twelve months, following the date the
aggregated plans are terminated, notwithstanding any other provisions to the
contrary; or

 

(b)               permit the Plan to continue, making any necessary adjustments
or modifications to reflect any impact of the Change in Control Event, as
determined by the Committee; provided that such adjustments or modifications do
not result in the imposition on any person of additional taxes, penalties or
interest under Section 409A.

 

-21-

Revised Dec 2007

--------------------------------------------------------------------------------